In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00392-CV
                               __________________

                           IN THE INTEREST OF J.P.

__________________________________________________________________

                On Appeal from the 317th District Court
                       Jefferson County, Texas
                      Trial Cause No. C-238,883
__________________________________________________________________

                          MEMORANDUM OPINION

      Father appeals from an order terminating his parental rights to his eleven-year-

old son, J.P. The trial court found, by clear and convincing evidence, that statutory

grounds exist for termination of Father’s parental rights and that termination of his

parental rights would be in the best interest of the child. See Tex. Fam. Code Ann. §

161.001(b)(1)(D), (E), (L), (2).1 The order also terminated the parental rights of the

child’s mother. 2


      1
        According to the appellant’s counsel, after Father appealed, the trial court
signed a First Amended Termination Order dropping subsection L as a ground for
termination.
      2
        The mother is not a party to this appeal.
                                           1
      Father’s appointed attorney submitted a brief in which the attorney contends

that there are no meritorious issues for appeal and that the appeal is frivolous. See

Anders v. California, 386 U.S. 738 (1967); In re L.D.T., 161 S.W.3d 728, 730-31

(Tex. App.—Beaumont 2005, no pet.) (Anders procedures apply in parental-rights

termination cases). The brief presents the attorney’s professional evaluation of the

record and explains why no arguable grounds exist to overturn the trial court’s

judgment. Father’s attorney has represented to the Court that she gave Father a copy

of the brief that she filed, notified Father of his right to file a pro se brief, and

provided Father a copy of the appellate record. The Court notified Father of his right

to file a pro se response and notified Father of the deadline for doing so. Father did

not file a response.

      We have independently evaluated the appellate record and the brief filed by

Father’s court-appointed attorney. See Penson v. Ohio, 488 U.S. 75, 80 (1988)

(citing Anders, 386 U.S. at 744); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005); In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009,

no pet.). Based on our review of the record, we conclude that no arguable grounds

exist to support an appeal from the trial court’s judgment, we have found nothing

that would arguably support an appeal, and we agree that the appeal is frivolous and

lacks merit. See Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature of Anders briefs,

by indicating in the opinion that it considered the issues raised in the briefs and

                                          2
reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”); In re K.R.C., 346

S.W.3d at 619. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief this appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991).

      We affirm the trial court’s order terminating Father’s parental rights. We deny

the motion to withdraw filed by Father’s court-appointed appellate attorney because

the right to counsel in suits seeking the termination of parental rights extends through

the exhaustion or waiver of all appeals. See Tex. Fam. Code Ann. § 107.016(2)(B);

In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Accordingly, the attorney’s obligation

to Father has not been discharged. See In re P.M., 520 S.W.3d at 27. Should Father

decide to pursue an appeal to the Supreme Court of Texas, counsel’s obligation to

Father can be met “by filing a petition for review that satisfies the standards for an

Anders brief.” See id. at 27-28.

      AFFIRMED.


                                                      _________________________
                                                          LEANNE JOHNSON
                                                                Justice

Submitted on March 7, 2022
Opinion Delivered March 17, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.

                                           3